DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 1/11/2021 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 1/11/2021 appears to be acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 9, 10, 11, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature to Snapper in view of Featherby et al. US 20070104859.

Re claim 1, Snapper teaches a riding lawn mower (Title, part listed in lawn mower replacement parts and lawn mower mufflers, and note the review by “M. Hanlon” explaining that the part is for a 12.5 HP Snapper mower, which reasonably would have been associated with a riding lawnmower) comprising: an internal combustion engine (which a lawn mower has); a muffler comprising a first housing (as shown in the Figs. of Snapper), wherein the internal combustion engine is connected to the muffler to supply exhaust gases originating from the internal combustion engine to the first housing of the muffler for noise damping of the exhaust gases (which is what a muffler does); a second housing (the heat shield) configured to thermally insulate the first housing of the muffler (considered to be an intended effect and the heat shield does insulated the muffler to a degree), wherein the second housing at least partially encloses the first housing of the muffler (as shown), and wherein the second housing comprises an exterior side that is black (the entire part on the Amazon listing .
Snapper does not teach comprising an emissivity of greater than 0.8.
Featherby teaches comprising an emissivity of greater than 0.8 [54].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Snapper with “an emissivity of greater than 0.8” as taught by Featherby, for the advantage of making (i.e., enabling the practice of) the muffler black as taught by Snapper (Snapper is silent regarding how the muffler therein is black).
As noted above, it appears reasonably clear from Snapper that the muffler taught is for a riding lawnmower.  At any rate, it would have been obvious to a person having ordinary skill in the art, from the context of Snapper, to have installed the muffler on a Snapper mower, before the effective filing date of the claimed invention, just following the guidance laid out on Amazon as noted above.
Note that Snapper was retrieved from https://www.amazon.ca/Oregon-35-050-Snapper-7-4753-Muffler/dp/B0018U29JQ/ref=d_pd_day0_sccl_3_1/130-7295911-2464036?pd_rd_w=6Xuby&content-id=amzn1.sym.a0f07c06-3bfe-427e-9527-5be8cea27b66&pf_rd_p=a0f07c06-3bfe-427e-9527-5be8cea27b66&pf_rd_r=GW1J67PEJYWG0STYD026&pd_rd_wg=PBq1V&pd_rd_r=59d05386-d448-4479-9914-f2c1df2a05b0&pd_rd_i=B0018U29JQ&psc=1.  
The form for listing NPL entries does not afford enough characters for this length of a web address to be entered into a single entry box.

Re claim 6, Snapper and Featherby teach claim 1.   Snapper further teaches wherein an insulation distance is provided between the first housing of the muffler and the second housing (see Figs.).

Re claim 9, Snapper and Featherby teach claim 6.  Snapper further teaches wherein the insulation distance amounts to at least 5 mm (see Fig. with ruler—the gap is around 0.5 inches or more and that equates to 12.7 mm).

Re claim 10, Snapper and Featherby teach claim 9.  Snapper further teaches wherein the insulation distance amounts to at least 8 mm (see Fig. with ruler—the gap is around 0.5 inches or more and that equates to 12.7 mm).

Re claim 11, Snapper and Featherby teach claim 1.  Snapper further teaches further comprising a support connected to the second housing, wherein the support carries the muffler (see the support between the heat shield and the muffler).

Re claim 15, Snapper and Featherby teach claim 1.  Snapper further teaches wherein the second housing (heat shield) comprises an exterior side and the exterior side is black (as shown, and as modified in the rejection of claim 1).

Re claim 21, Snapper and Featherby teach claim 1.  Snapper further teaches wherein the internal combustion engine is connected by at least one connecting line to the muffler (see connecting line in Figs.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature to Snapper in view of Featherby et al. US 20070104859, and further in view of Kendall US 3601611.

Re claim 2, Snapper and Featherby teach claim 1.  Neither explicitly teaches 
wherein the emissivity is greater than 0.9.  Featherby estimates the black coating to be 0.9 [54].  Just giving Snapper the eyeball test, the black outer color appears to be fairly dull and matte, which is inherently associated with higher a emissivity (i.e., greater than 0.9).  Furthermore, a black matte coating was known for a muffler (see Kendall, claim 14).  
At least, it would have been obvious to a person having ordinary skill in the art to have substituted the black matte coating of Kendall for the black coating of Feathery, with the predictable result of creating a similar black outer appearance as is already shown in Snapper, before the effective filing date of the claimed invention.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature to Snapper in view of Featherby et al. US 20070104859, and further in view of Suzuki et al. US 5373119.

Re claims 3-5, Snapper and Featherby teach claim 1.  They do not teach wherein the second housing encloses the first housing of the muffler such that the second housing, relative to a point inside the first housing of the muffler, covers a solid angle range of at least 70% of an entire solid angle.
Suzuki teaches wherein the second housing (Fig. 3, 8 plus 18) encloses the first housing of the muffler (110) such that the second housing (8/18), relative to a point inside the first housing of the muffler, covers a solid angle range of at least 70% of an entire solid angle (the muffler is completely enclosed).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Snapper and Featherby with “wherein the second housing encloses the first housing of the muffler such that the second housing, relative to a point inside the first housing of the muffler, covers a solid angle range of at least 70% of an entire solid angle” as taught by Suzuki, for the advantage of further protecting an operator from the heat of a muffler.  It would have been relatively well known at the time of the invention that the muffler is a source of tremendous heat and potential danger to an operator—any sort of shield that would reduce that chance of burns, injury, or otherwise property loss (e.g., melting of materials) would have been reasonably viewed as beneficial, particularly because it would have been well known that the muffler on a lawnmower is usually a point in the exhaust system discharging towards an outer area of the lawnmower, which is where people and other objects may be located (especially for a rear-type engine lawnmower like the Snapper at issue, which otherwise doesn’t have an engine hood).
This same rejection teaches “wherein the solid angle range amounts to at least 90% of the entire solid angle” (claim 4) and “wherein the second housing completely encloses the first housing of the muffler with the exception of at least one opening of the second housing configured to connect to at least one connecting line connecting the internal combustion engine to the muffler and with the exception of an opening of the second housing configured to connect to an exhaust gas outlet of the muffler” (claim 5) as seen in Fig. 3 of Suzuki.

Claims 7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature entitled Snapper in view of Featherby et al. US 20070104859, and further in view of non-patent literature entitled Snapper Mower.

Re claim 7, Snapper and Featherby teach claim 1.   Neither teaches wherein the first housing of the muffler, when positioning the riding lawnmower on a horizontal plane, comprises a vertical height, and wherein the insulation distance is measured perpendicularly to a wall of the second housing and amounts to at least 5% of the vertical height.
Snapper Mower teaches the manner in which Snapper is installed on a riding lawnmower (see Fig.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the installation as taught by Snapper Mower with the lawnmower as taught by Snapper in view of Featherby, for the advantage of installing Snapper in its intended manner (this is just how the part is installed).  
Once this is done, it can be seen that Snapper is installed such that the exhaust port is roughly horizontal with a horizontal ground surface, so the ruler in the Fig. of Snapper may be used to measure the distance relevant to the claim.  The distance is roughly around 0.5 inches (maybe slightly more—the Office measured the right side of the muffler at roughly 6 7/8 inches, the left side of the muffler at roughly 1 3/8 inches, with the difference being 5.5 inches, and the inner wall of the heat shield at roughly 7/8 inches, with the difference from the inner wall and the muffler being about 0.5 inches, where 0.5 / 5.5 = 0.09, per the ruler provided by amazon).  

Re claim 12, Snapper and Featherby teach claim 1.  Neither teaches wherein the second housing comprises a top side, wherein the top side is a deflection surface configured to prevent accumulation of cut material on the second housing (i.e., the configuration of Snapper is unknown from it alone).  Snapper Mower shows a 12.5 HP riding lawnmower with the muffler and heat shield in such a configuration (see Fig.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the second housing comprises a top side, wherein the top side is a deflection surface configured to prevent accumulation of cut material on the second housing” as taught by Snapper Mower with the lawnmower as taught by Snapper in view of Featherby, for the advantage of installing Snapper in its intended manner (this is just how the part is installed).  Once installed, the heat shield will function like a deflection surface on the top side as shown in Snapper Mower.

Re claim 13, Snapper, Featherby, and Snapper Mower teach claim 12.  Snapper further teaches wherein the deflection surface is at least partially rounded (see rounded heat shield in Figs.).

Re claim 14, Snapper, Featherby, and Snapper Mower teach claim 12.  Snapper further teaches wherein the deflection surface is an at least partially convex surface (see Figs.—the rounded heat shield is convex).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature entitled Snapper in view of Featherby et al. US 20070104859, and further in view of non-patent literature entitled Snapper Mower, and further in view of Spitler et al. US 6026768.

Re claim 8, Snapper, Featherby, and Snapper Mower teach claim 7.  The measurements of Snapper provided in the Fig. from amazon do not appear to readily support teaching claim 8 (just short—0.5 / 5.5 = 0.09—see the rejection of claim 7 above).  However, as shown by Spitler (Fig. 2, muffler 28 and shield 56), the exact distance between the shield and muffler may be altered, and it would have been clearly understood that adding some distance would generally be acceptable when arranging a heat shield as in Snapper.  For example, it wouldn’t have been particularly surprising to change the distance between the muffler and the heat shield of Snapper by as little as 0.1 inches, so that the claim is taught.  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the insulation distance measured perpendicularly to the wall of the second housing amounts to at least 10% of the vertical height” as taught by Spitler with the lawnmower as taught by Snapper in view of Featherby and Snapper Mower, for the advantage of varying the performance of the heat shield (e.g., greater distance allows greater insulating effect), or simply as a routine change within a reasonable range disclosed by a totality of the prior art available.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature entitled Snapper in view of Featherby et al. US 20070104859, and further in view of Rowe US 20170030263.

Re claim 18, Snapper and Featherby teach claim 1.  Neither teaches wherein a wall of the second housing is comprised of aluminum.
Rowe teaches wherein a wall of the second housing is comprised of aluminum (5 in Fig. 12 is aluminum; [44 and 54]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein a wall of the second housing is comprised of aluminum” as taught by Rowe with the lawnmower as taught by Snapper in view of Featherby, for the advantage of constructing Snapper with an exemplary known material.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature to Snapper in view of Featherby et al. US 20070104859, further in view of Suzuki et al. US 5373119, and further in view of non-patent literature entitled Snapper Mower.

Re claim 20, Snapper and Featherby teach claim 1.  Suzuki teaches claims 3-5 as provided above, on which the Office relies for this rejection (not repeated for brevity).  Suzuki further teaches wherein the second housing comprises an opening configured to connect to an exhaust gas outlet of the muffler (Fig. 3), wherein the opening is arranged laterally (Fig. 3), but not when viewed in a travel direction of the riding lawn mower.  Notably, Suzuki doesn’t actually teach a riding lawnmower, so the configuration of Suzuki is not considered controlling.
	However, Snapper Mower teaches the riding mower for which Snapper is intended, and it depicts wherein the opening is arranged laterally, when viewed in a travel direction of the riding lawn mower.
Thus, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Snapper, Featherby, and Suzuki with “wherein the opening is arranged laterally, when viewed in a travel direction of the riding lawn mower” as taught by Snapper Mower, as that is the configuration for which Snapper is intended (i.e., to simply properly install Snapper).

Allowable Subject Matter
Claims 16, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
In claim 16, the recitation of “wherein the second housing comprises an inner side facing the first housing of the muffler and wherein the inner side comprises an emissivity of less than 0.25,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claim 17 is allowable due to dependency on claim 16.
In claim 19, the recitation of “wherein the wall of the second housing comprises an inner side without a coating, wherein the inner side is facing the first housing of the muffler,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 19, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
As a note, the reference US 20190360379 (Figs. 1-7) is not considered to teach a second housing (e.g., at 12, Fig. 2) as claimed because such is considered to be the muffler housing itself.  So such a reference could not be used to teach the second housing as claimed despite teaching inner and outer chambers as depicted in Fig. 2.
US 20160115933 (Figs. 1-4) teaches a similar housing around a muffler, relevant to at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746